Citation Nr: 0530993	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  05-04 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to an effective date earlier 
than August 4, 1986 for a 100 percent rating for silicosis 
with sleep apnea.   


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO found that new and material 
evidence had been received to establish an effective date of 
August 4, 1986, for the assignment of a total evaluation for 
silicosis with sleep apnea.  The effective date had been May 
1, 1987.  

In December 2004, a Decision Review Officer (DRO) hearing was 
conducted at the Atlanta RO.  

In May 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.

The procedural history of the instant matter begins with a 
May 1975 rating decision, which granted service connection 
for sarcoidosis with an evaluation of 60 percent effective 
April 15, 1975.  A total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities was also granted effective April 15, 1975.  By 
an October 1978 rating decision, the veteran's service-
connected sarcoidosis was reduced to 30 percent disabling, 
effective October 3, 1978.  TDIU was continued.  However, by 
a February 1981 rating decision, TDIU was discontinued 
effective April 30, 1981.  The veteran appealed this decision 
and, in February 1982, the Board denied entitlement to TDIU.  

A June 1985 rating decision increased the veteran's service-
connected sarcoidosis to 60 percent disabling, effective 
March 22, 1984.

A November 1986 Board decision denied, inter alia, an 
increased rating for the veteran's service-connected 
sarcoidosis and entitlement to TDIU.  

A December 1987 rating decision increased the veterans' 
service-connected sarcoidosis to 100 percent disabling, 
effective August 24, 1987.  In January 1988, the RO received 
a notice of disagreement (NOD) as to the effective dated of 
the 100 percent schedular rating.  He stated that the 
effective dated should be in 1981.  By a February 1988 rating 
decision, the effective date for the 100 percent schedular 
rating for the veteran's service-connected sarcoidosis was 
changed to May 1, 1987.  A statement of the case (SOC) was 
issued in March 1988.  In a statement by the veteran, 
received in May 1988, he reiterated that he still disagreed 
with the effective date for his 100 percent rating and also 
the determination regarding unemployability.  He asserted 
that he should be given the 100 percent rating effective the 
date he was reduced in 1981.  A substantive appeal was 
received in September 1988.  

In January 1990, the Board denied the veteran's claim for an 
effective date earlier than May 1, 1987 for his service-
connected sarcoidosis.  

By a February 1991 rating decision, the RO, based on medical 
evidence changed the diagnosis of the veteran's service-
connected condition from sarcoidosis to silicosis with sleep 
apnea.  The effective date of May 1, 1987 for the 100 percent 
schedular rating remained unchanged.  

Again, by the August 25, 2004 rating decision, the RO stated 
that new and material evidence had been received to establish 
an effective date of August 4, 1986 for the assignment of the 
total rating for the veteran's service-connected silicosis 
with sleep apnea.    

In a June 2003 letter to the veteran, the RO explained to the 
veteran that the veteran's current diagnosis of silicosis 
with sleep apnea was a continuation of the originally 
service-connected sarcoidosis, and thus is effective from 
April 15, 1975.  The letter stated that if the veteran 
believed that the Board made an error in law in the January 
1990 Board decision, he could write and request a 
reconsideration.  The letter explained how to request a 
reconsideration from the Board based on clear and 
unmistakable error (CUE).  A review of the claims folder 
reveals that no such request was submitted.  Hence, the Board 
concludes that the veteran has not filed a CUE claim as to a 
prior Board decision.  The June 2003 letter stated that, 
alternatively, the veteran would have to submit new and 
material evidence to reopen the claim for entitlement to an 
earlier effective date.         


FINDINGS OF FACT

1.  A January 1990 Board decision denied entitlement to an 
effective date earlier than May 1, 1987 for the assignment of 
a 100 percent schedular rating for the veteran's service-
connected sarcoidosis (now diagnosed as silicosis with sleep 
apnea).

2.  An August 2004 rating decision found that new and 
material evidence had been received to establish an effective 
date of August 4, 1986 for the assignment of a total rating 
for the veteran's service-connected silicosis with sleep 
apnea.   


CONCLUSION OF LAW

The veteran is not legally entitled to an earlier effective 
date for a 100 percent schedular rating for his service-
connected silicosis with sleep apnea.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  Effective Date

The veteran is seeking an earlier effective date for the 100 
percent schedular rating for his service-connected silicosis 
with sleep apnea (previously diagnosed as sarcoidosis).  

In Lapier v. Brown, 5 Vet. App. 215 (1993), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case 
such a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

In the instant case, a January 1990 Board decision denied 
entitlement to an effective date earlier than May 1, 1987 for 
the assignment of a 100 percent schedular rating for his 
service-connected sarcoidosis (now diagnosed as silicosis 
with sleep apnea).  This determination is "final" and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2005). 

An award granted on the basis of receipt of new and material 
evidence may not be made effective prior to receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2005).  Thus, even if it was 
determined that he had submitted new and material evidence, 
an earlier effective date could not be assigned.  See Lapier, 
5 Vet. App. at 215.  The ruling in Lapier is controlling and 
dispositive in the instant case, and absent a successful 
motion for clear and unmistakable error contesting the 
January 1990 Board decision, the desired earlier effective 
date cannot be assigned.  The Board acknowledges that the RO, 
by the August 2004 rating decision, found that new and 
material evidence had been received to establish an effective 
date of August 4, 1986 for the assignment of the 100 percent 
schedular rating for the veteran's service-connected 
silicosis with sleep apnea.  Nonetheless, the Board is bound 
by the laws and regulations governing veterans benefits.  
Thus, the Board finds that the veteran's claim lacks legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.  In 
this case, however, any deficiency with respect to VCAA 
notice is of no consequence as the ultimate outcome is not 
factually based, but is based on the above-cited case and the 
regulations.  Since there can be no realistic chance of the 
veteran ever prevailing on the appeal, any error in not 
complying with VCAA is harmless.  The concept of harmless 
error is well recognized.  See  e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Any further action by VA at this 
time would be futile.




ORDER

The claim for an effective date earlier than August 4, 1986 
for a 100 percent schedular rating for the veteran's service-
connected silicosis with sleep apnea is denied.   



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


